 1

 2                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 3                                     AT TACOMA

 4
     M. L., an individual,                            CASE NO. C19-6153 BHS-TLF
 5
                              Plaintiff,              ORDER ADOPTING REPORT
             v.                                       AND RECOMMENDATION AND
 6
                                                      DISMISSING DEFENDANT
     CRAIGSLIST INC, et al.,                          SEATAC HOTELS, LLC
 7
                              Defendants.
 8

 9
             This matter comes before the Court on the Report and Recommendation (“R&R”)
10
     of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 46. The Court
11
     having considered the R&R and the remaining record, and no objections having been
12
     filed, does hereby find and order as follows:
13
             (1)   The R&R is ADOPTED;
14
             (2)   The parties’ joint motion for voluntary dismissal, Dkt. 45, is GRANTED;
15
                   and
16
             (3)   All claims against Defendant SeaTac Hotels, LLC are DISMISSED from
17
                   this lawsuit without prejudice.
18
             Dated this 24th day of March, 2020.
19

20

21

22
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge



     ORDER
